 GULF STATES CANNERSGulf States Canners, Inc. and International Brother-hood of Teamsters, Local No. 891. Case 15-CA-6497-2September 29, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on June 10, 1977, byInternational Brotherhood of Teamsters, Local No.891, herein called the Union, and duly served onGulf States Canners, Inc., herein called the Respon-dent, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 15, issued a complaint on July 1, 1977,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on April 8, 1977,following a Board election in Case 15-RC-6001 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; I and that, commenc-ing on or about May 30, 1977, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On July 8, 1977, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On July 18, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on July 26, 1977, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.' Official notice is taken of the record in the representation proceeding,Case 15-RC-6001, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Senes 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968): Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F.2d 26(C.A. 5. 1969); Inrenrpe Co. v. Penello. 269 F.Supp. 573 (D.C.Va., 1967).232 NLRB No. 79Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent admits alloperative factual averments of the complaint butdenies the validity of the Union's certification on thebasis of its objections to the election and denial of ahearing in the underlying representation proceeding.The General Counsel contends that Respondent haseither admitted the averments of the complaint orraised issues which it had previously presented in itsobjections to the election, which are not relitigable inthis case. We agree with the General Counsel.Our review of the record herein, including therecord in Case 15-RC-6001, discloses that in anelection conducted on December 9, 1976, pursuant toa Stipulation for Certification Upon Consent Elec-tion, the Union was successful by a vote of 20 to 16,with no ballots challenged. Respondent filed timelyobjections to the conduct of the election and toconduct affecting the results of the election in whichit alleged, in substance, that: the Union madesubstantial misrepresentations of fact at a time whichprecluded effective reply; the Union threatenedemployees with adverse consequences if they failedto support the Union; employees not connected withRespondent or the Union intimidated prospectivevoters; the Union bestowed special favors uponcertain employees to induce their support in theelection; and employees were not guaranteed theright to secretly cast their ballots. Thereafter, onJanuary 14, 1977, Respondent filed with the Region-al Director a motion to withhold certification inwhich it requested dismissal of the Union's represen-tation petition or, alternatively, the direction of anew election.2After an investigation the Regional Director, onFebruary 4, 1977, issued a Report on Objections inwhich he recommended that Respondent's objectionsbe overruled in their entirety as they did not raisesubstantial or material issues affecting the election orits results and that Respondent's motion to withholdcertification be denied in view of the recommendeddisposition of the objections and as the motion wasuntimely filed and did not raise issues of conductwarranting setting aside the election. Accordingly, herecommended that the Union be certified. Respon-dent filed timely exceptions to the Regional Direc-Follett Corp.. 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.2 Attached to the motion was a petition purporting to bear the signaturesof 32 of the 36 employees seeking another election on the grounds that they"do not feel that the result of the recent Union Election was representativeof the true feelings of the majority of the employees of this company."601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtor's Report on Objections and a brief in support inwhich it substantially reiterated the contentionsadvanced in its objections and in its motion towithhold certification and again requested a hearing.On April 8, 1977, the Board issued a Decision andCertification of Representative3in which, afterreviewing the record in the light of the exceptionsand brief, it adopted the findings and recommenda-tions of the Regional Director and certified theUnion as the exclusive bargaining representative ofthe employees in the unit stipulated to be appropri-ate.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4Except as discussed hereinafter, all issues raised byRespondent in this proceeding were or could havebeen litigated in the prior representation proceeding,and Respondent does not offer to adduce at ahearing any newly discovered or previously unavail-able evidence, nor does it allege that any specialcircumstances exist herein which would require theBoard to reexamine the decision made in therepresentation proceeding. We therefore find thatRespondent has not raised any issue which isproperly litigable in this unfair labor practiceproceeding.In its response, Respondent renewed its request fora hearing on its objections contending that the denialof a hearing constituted an abuse of discretion andthat the Board's summary judgment procedureviolates Section 10(b) of the Act. We find no merit inthis position. In the underlying representation pro-ceeding, the Regional Director found that theobjections did not raise substantial or material issuesaffecting the election or its results, and the Board, inadopting the Regional Director's findings andrecommendations, implicitly found there were nosubstantial or material issues warranting a hearing.To be entitled to a hearing, Respondent must raisesubstantial or material issues which would warrantsetting aside the election.5This qualified right to ahearing satisfies all statutory and constitutionalrequirements of due process.6Where, as here,Respondent failed to raise substantial or materialissues in the underlying representation case, it hasnot been denied due process by the Board's failure togrant a hearing on those issues.7Furthermore, thecourts have uniformly upheld the Board's authority3 Not reported in bound volumes of Board Decisions.4 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(0 and 102.69(c).N. L.R.B. v. Modine Manufacturing Co., 500 F.2d 914 (C.A., 1974).to utilize summary judgment procedures where thereare no issues requiring an evidentiary hearing.8Weshall, accordingly, grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent is a Mississippi corporation withoffices and a place of business in Clinton, Mississip-pi, where it is engaged in the wholesale canning ofCoca Cola drinks. During the past 12-month period,Respondent sold and shipped goods and materialsvalued in excess of $50,000 directly to points outsidethe State of Mississippi.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Local No.891, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees andquality control employees employed by Respon-dent at its Clinton, Mississippi, facility; excludingall office clerical employees, truckdrivers, watch-men and/or guards and supervisors as defined inthe Act.2. The certificationOn December 9, 1976, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 15, designated the Union as theirrepresentative for the purpose of collective bargain-6 Allied Meat Company, 220 NLRB 27 (1975).7 Blackman-Uhler Chemical Division--Symallo Corporation, 223 NLRB827 (1976).8 Ibid.; CSC Oil Company, 220 NLRB 19(1975).602 GULF STATES CANNERSing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on April 8, 1977, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about May 23, 1977, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about May 30, 1977, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceMay 30, 1977, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/a/Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Gulf States Canners, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Brotherhood of Teamsters, LocalNo. 891, is a labor organization within the meaningof Section 2(5) of the Act.3. All production and maintenance employeesand quality control employees employed by Respon-dent at its Clinton, Mississippi, facility; excluding alloffice clerical employees, truckdrivers, watchmenand/or guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since April 8, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about May 30, 1977, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Gulf States Canners, Inc., Clinton, Mississippi, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:603 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with International Broth-erhood of Teamsters, Local No. 891, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employees andquality control employees employed by Respon-dent at its Clinton, Mississippi, facility; excludingall office clerical employees, truckdrivers, watch-men and/or guards and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its facility in Clinton, Mississippi, copiesof the attached notice marked "Appendix."9Copiesof said notice, on forms provided by the RegionalDirector for Region 15, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."(c) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Brotherhood of Teamsters, Local No.891, as the exclusive representative of the employ-ees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employeesand quality control employees employed byRespondent at its Clinton, Mississippi,facility; excluding all office clerical employ-ees, truckdrivers, watchmen and/or guardsand supervisors as defined in the Act.GULF STATES CANNERS,INC.604